                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

THE ANDERSON LIVING TRUST
f/k/a THE JAMES H. ANDERSON LIVING
TRUST, et al.,

              Plaintiffs,

v.                                                             CV No. 13-909 WJ/CG

ENERGEN RESOURCES CORPORATION,

              Defendant.

                      ORDER TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court upon notice that the parties have settled the

following claims in Plaintiffs’ operative complaint: (1) The Tatum Living Trust’s claim of

improper deduction from royalties of the Trust’s proportionate share of tax under the

New Mexico Natural Gas Processors’ Tax; (2) The Tatum Living Trust’s fuel gas claim

of failure to pay royalties on drip condensate; (3) The Neely-Robertson Trust’s claim for

additional royalties on natural gas used as fuel; and (4) The Neely-Robertson Trust’s

claim for statutory interest on payments held in suspense under the New Mexico Oil and

Gas Proceeds Payments Act.

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

regarding the above-listed claims no later than May 28, 2021.

       IT IS SO ORDERED.


                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
